            CASE 0:21-cv-00394-JRT-HB Doc. 1 Filed 02/11/21 Page 1 of 9




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA


Alberta Sneed,

         Plaintiff,                            Case No. 0:21-cv-394
vs.

Aetna Life Insurance Company                   COMPLAINT

         Defendant.




Plaintiff, for her Complaint against Defendant, states and alleges:

      1. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331

and 29 U.S.C. § 1132(e)(1) and (f) of the Employee Retirement Income

Security Act of 1974 (“ERISA”) over this claim for disability benefits under a

plan governed by ERISA, 29 U.S.C. § 1001 et seq.

      2. Venue is proper in this district pursuant to 29 U.S.C. § 1132 (e)(2)1,

because Aetna Life Insurance Company may be found in this district. In

particular, Aetna Life Insurance Company is registered as a corporation with

the State of Minnesota, conducts ongoing business with Minnesota residents,



1
 29 U.S.C. § 1132 (e)(2) states “Where an action under this subchapter is
brought in a district court of the United States, it may be brought in the district …
where a defendant resides or may be found…”
         CASE 0:21-cv-00394-JRT-HB Doc. 1 Filed 02/11/21 Page 2 of 9




employs Minnesota residents, has extensive contacts within Minnesota, and

accordingly is found within Minnesota.

   3. On information and belief, Defendant Aetna Life Insurance Company

insures employee benefit plan (“Plan”) that Chapters Health System, Inc.

created and maintains to provide its employees with income protection should

they become disabled.

   4. On information and belief, Defendant Aetna Life Insurance Company is

a corporation organized and existing under the laws of the State of [STATE OF

INCORPORATION FOR INSURANCE COMPANY] and is the insurer and

claims administrator for the Plan.

   5. Plaintiff is a resident and citizen of the United States, an employee of

Chapters Health System, Inc. and a participant in the Plan.

   6. As set forth in 29 U.S.C. § 1133 of the ERISA statute, the Plan provides

a mechanism for administrative appeals of benefit denials. Plaintiff has

exhausted all such appeals.

   7. On information and belief, Plaintiff was covered at all relevant times

under group disability policy number GP-285058-GI which was issued by

Aetna Life Insurance Company to Chapters Health System, Inc. to insure the

participants of the Plan. A copy of the policy is attached as Exhibit A.




                                         2
          CASE 0:21-cv-00394-JRT-HB Doc. 1 Filed 02/11/21 Page 3 of 9




    8. On information and belief, Aetna Life Insurance Company both funds the

Plan and decides whether participants will receive benefits under the Plan.

Accordingly, Aetna Life Insurance Company has a conflict of interest, which

must be considered when determining whether its denial of Plaintiff’s benefits

was proper.2

    9. Aetna Life Insurance Company’s interest in protecting its own assets

influenced its decision to deny Plaintiff’s application for disability benefits.

    10.        The Plan is an ERISA welfare benefit plan.

    11.        Under the Plan, a participant who meets the definition of

“disabled” is entitled to disability benefits paid out of the Plan assets.

    12.        Under the Plan, participants meeting the definition of “disabled”

are also eligible for continuation of life insurance coverage, and a waiver of

premiums for such life insurance coverage.

    13.        Plaintiff became disabled under the terms of the Plan’s policy on or

about August 1, 2017 and continues to be disabled as defined by the Plan.

Accordingly, Plaintiff is entitled to benefits under the terms of the Plan.



2
  “[A]n entity that is both the claims administrator and payor of benefits has a
conflict of interest.” Jones v. Mountaire Corp. Long Term Disability Plan, 542
F. 3d 234, 240 (8th Cir. 2008). Moreover, as the Supreme Court has held, “that
conflict must be weighed as a factor in determining whether there is an abuse
of discretion.” Metro. Life Ins. Co. v. Glenn, 128 S. Ct. 2343, 2348 (2008)
(emphasis added).

                                          3
         CASE 0:21-cv-00394-JRT-HB Doc. 1 Filed 02/11/21 Page 4 of 9




   14.      Plaintiff submitted a timely claim to Aetna Life Insurance

Company for disability benefits.

   15.      Aetna Life Insurance Company granted Plaintiff’s claim for

disability benefits, and paid Plaintiff benefits until January 9, 2020. However,

on January 10, 2020 Aetna Life Insurance Company cancelled Plaintiff’s

disability benefits. Plaintiff appealed Aetna Life Insurance Company’s decision,

but Aetna Life Insurance Company denied Plaintiff’s appeal on November 6,

2020. Plaintiff provided Aetna Life Insurance Company with substantial

medical evidence demonstrating she was eligible for disability benefits.

   16.      The medical evidence Plaintiff provided included an Attending

Physician’s statement from her treating provider Dr. Emma Ocampo, who

opined Plaintiff was unable to do prolonged standing, sitting or walking.

   17.      The medical evidence Plaintiff provided also included a functional

capacity evaluation (FCE).

   18.      The FCE concluded Plaintiff was unable to work, even in a

sedentary job, because Plaintiff could not sustain sedentary exertion throughout

a full-time work schedule.

   19.      The FCE concluded Plaintiff had the capacity to perform less than

sedentary to sedentary work but testing further revealed she demonstrated the




                                        4
         CASE 0:21-cv-00394-JRT-HB Doc. 1 Filed 02/11/21 Page 5 of 9




limited functional capacity to sit occasionally, fine finger occasionally, and

reaching in all directions while seated only occasionally.

   20.      Aetna Life Insurance Company’s decision to deny disability

benefits was arbitrary, capricious, unreasonable, irrational, wrongful, contrary

to the terms of the Plan, contrary to the evidence and contrary to law, as

demonstrated by the following non-exhaustive examples:

         a. Aetna Life Insurance Company failed to have Plaintiff

            independently examined, and instead relied on the opinion of a

            medical professional who merely reviewed Plaintiff’s medical

            records and rejected the opinion of Plaintiff’s treating physician;

         b. Aetna Life Insurance Company relied on the opinion of a medical

            professional who was financially biased by his/her relationship

            with Aetna Life Insurance Company and as such unable to offer an

            unbiased opinion;

         c. Aetna Life Insurance Company relied on a transferable skills

            analysis that “identified 0 occupations within the closest level, 0

            occupations within the good level, 0 occupations within the fair

            level, and 195 occupations within the potential level when

            screening for occupations earning greater than or equal to $12.98

            hourly.” Further, the Transferable Skills analysis was based on



                                        5
         CASE 0:21-cv-00394-JRT-HB Doc. 1 Filed 02/11/21 Page 6 of 9




             Plaintiff having full sedentary capacity, which is not what the FCE

             findings had concluded.

         d. Aetna Life Insurance Company relied on the opinion of a medical

             professional who was not qualified to refute the findings of

             Plaintiff’s physicians;

         e. Aetna Life Insurance Company ignored obvious medical evidence

             and took selective evidence out of context as a means to deny

             Plaintiff’s claim;

         f. Aetna Life Insurance Company ignored and/or misrepresented the

             opinions of Plaintiff’s treating physicians.

   21.       Aetna Life Insurance Company abused its discretion in denying

Plaintiff’s claim.

   22.       The decision to deny benefits was wrong under the terms of the

Plan.

   23.       The decision to deny benefits was not supported by substantial

evidence in the record.

   24.       Aetna Life Insurance Company’s failure to provide benefits due

under the Plan constitutes a breach of the Plan.

   25.       Aetna Life Insurance Company’s failure to provide Plaintiff with

disability benefits has caused Plaintiff to be deprived of those benefits from



                                         6
          CASE 0:21-cv-00394-JRT-HB Doc. 1 Filed 02/11/21 Page 7 of 9




January 9, 2020 to the present. Plaintiff will continue to be deprived of those

benefits, and accordingly will continue to suffer future damages in an amount

to be determined.

   26.        Aetna Life Insurance Company’s denial of benefits under the Plan

has caused Plaintiff to incur attorneys’ fees and costs to pursue this action.

Pursuant to 29 U.S.C. § 1132(g)(1), Defendants should pay these costs and

fees.

   27.        A dispute now exists between the parties over whether Plaintiff

meets the definition of “disabled” under the terms of the Plan. Plaintiff requests

that the Court declare she fulfills the Plan’s definition of “disabled,” and is

accordingly entitled to all benefits available under the Plan. Plaintiff further

requests reimbursement of all expenses and premiums she paid for benefits

under the Plan from the time of termination of benefits to the present. In the

alternative of the aforementioned relief, Plaintiff requests that the Court remand

and instruct Aetna Life Insurance Company to adjudicate Plaintiff’s claim in a

manner consistent with the terms of the Plan.

        WHEREFORE, Plaintiff respectfully requests the following relief against

Defendants:

   1. A finding in favor of Plaintiff against Defendants;




                                         7
        CASE 0:21-cv-00394-JRT-HB Doc. 1 Filed 02/11/21 Page 8 of 9




  2. Pursuant to 29 U.S.C. § 1132(a)(1)(B), damages in the amount equal to

     the disability income benefits to which Plaintiff is entitled through the

     date of judgment;

  3. Prejudgment and post judgment interest calculated from each payment’s

     original due date through the date of actual payment;

  4. Any Plan benefits beyond disability benefits that Plaintiff is entitled to

     while receiving disability benefits, including but not limited to

     reinstatement of Plaintiff’s life insurance coverage and a waiver of

     premiums;

  5. Reimbursement of all expenses and premiums Plaintiff paid for benefits

     under the Plan from the time of termination of benefits to the present.

  6. A declaration that Plaintiff is entitled to ongoing benefits under the Plan

     so as long as Plaintiff remains disabled under the terms of the Plan;

  7. Reasonable costs and attorneys’ fees incurred in this action;

  8. Any other legal or equitable relief the Court deems appropriate.




Dated: 02/11/2021                    RESPECTFULLY SUBMITTED,

                                     By: /s/ Chase Hedrick

                                     Chase Hedrick (MN Bar # 0398770)
                                     Zachary Schmoll (MN Bar # 0396093)

                                        8
CASE 0:21-cv-00394-JRT-HB Doc. 1 Filed 02/11/21 Page 9 of 9




                          FIELDS LAW FIRM
                          9999 Wayzata Blvd
                          Minnetonka, MN 55305
                          Office: 612-370-1511
                          Chase@Fieldslaw.com
                          Zach@Fieldslaw.com

                          Attorneys for Plaintiff




                            9
